DETAILED ACTION
This action is in response the communications filed on 08/30/2022 in which claims 1-20 are canceled, claims 21-35 are added and therefore claims 21-35 are pending. In response to cancellation of claims 1-20, the 35 U.S.C. 103 rejection to claims 1-20 made in the previous office action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 21 recites the limitation "(ii) inputting, by the one or more computing devices, the one or more operating parameters into a physics based model;" Claims 21 and 30 recite the limitation"… (iv) inputting, by the one or more computing devices, at least a portion of the at least one first performance indicator into a neural network model;"

Claim Objections
Claims 21-35 are objected to because of the following informalities: 
In claim 21, “(ii) … a physics based mode… (iii) … the physics based model…” should be “(ii) … a physics-based mode… (iii) … the physics-based model…” A hyphen is missing.
In claim 23, “a physics-based model” should be “the physics-based model.”
In claim 30, “(iii) … a physics based mode…” should be “(iii) … a physics-based mode…” A hyphen is missing.
Claims 22, 24-29 and 31-35 are also objected to due to their dependency on an objected claim.

 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation "(ii) inputting, by the one or more computing devices, the one or more operating parameters into a physics based model;" However, the written description fails to disclose the corresponding explanation for the claimed feature. The specification is silent as to the corresponding description of providing operating parameters to a physics-based model. (In the specification para. [0055], operating parameters can be input into the reference neural network, in [0105] the operating parameters 352 of the data set 350 can be used as cycle deck inputs 358 for training and validating the model.)
There is written description of inputting operating parameter to a neural network, but the neural network is a machine-learned model for modeling the “physics-based model,” therefore neural network is not the “physics-based model” itself. See specification [0044] “In another exemplary aspect of the present disclosure, the machine-learned model of an engine performance computing system can be trained to model a steady- state cycle deck, which is a physics-based, thermodynamic model of an engine. Stated alternatively, in some implementations, the machine-learned models of the present disclosure can be configured to be a model of a model (i.e., steady-state cycle deck).”

Claims 21 and 30 recite the limitation"… (iv) inputting, by the one or more computing devices, at least a portion of the at least one first performance indicator into a neural network model;" However, the written description fails to disclose the corresponding explanation for the claimed feature. The specification is silent as to the corresponding description of inputting performance indicator into a neural network model. (In the specification para. [0007] inputting a portion of the data set into a neural network and [0010] inputting a portion of the training data set into the neural network.) 
The specification discusses outputting, not inputting, performance indicator to the neural network, see specification [0043] “After the data set is input into the machine-learned model, the engine performance computing system receives at least one performance indicator of the gas turbine engine as an output of the machine-learned model. .... In some implementations, the machine-learned model can be located and implemented physically onboard the vehicle and can, for example, receive operating parameter data and output performance indicator data in real-time as the vehicle operates.”

Claims 22-29 and 31-35 are also rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 27, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fu ("Lean burn combustion monitoring strategy based on data modelling") in view of Kong ("A Study on Fault Detection of a Turboshaft Engine Using Neural Network Method").

In regard to claim 21, Fu teaches: A method for approximating a steady-state performance of a turbine engine, the method comprising: (Fu, p. 4 right col., section Data Selection "In this work, the TGT monitoring model is essentially a static regression model, so only steady state data should be selected for training and testing."; p. 4 right col., section Model Selection "To verify whether the precision of prediction can be improved... a multilayer perceptron (MLP) type of neural network broadly based on a legacy study of an aero-derivative industrial engine [5] is used for comparison. As a representative nonlinear model, a neural network can approximate any nonlinear continuous function to any extent of accuracy."; p. 1 right col. "For large civil gas turbine engines an Aircraft Condition Monitoring System (ACMS) is used to acquire a series of snapshot records at key steady-state points in flight for EHM."; NN is trained using steady state data to approximate the performance of turbine engine.)
(i) receiving, by one or more computing devices, a first data set comprised of one or more operating parameters indicative of operating conditions of the turbine engine during operation; (Fu, p. 3 left col. section Operating Conditions "It is known that measures such as inlet temperature (T30) and pressure (P30), shaft speed (NH) and altitude [e.g. data set comprised of operating parameters] define the flight condition at which the engine is operating, and thus the TGT profile.") (Fu, p. 1 right col. "Ultimately the implementation of an EHM system increases asset availability and readiness while supporting safe operation. The EHM system uses a range of on-board sensors to record key technical parameters such as pressure, temperature, shaft speed and vibration level during engine operation. For large civil gas turbine engines an Aircraft Condition Monitoring System (ACMS) is used to acquire a series of snapshot records in flight for EHM"; the implementation of an EHM system or ACMS is computing device.)
(ii) inputting, by the one or more computing devices, the one or more operating parameters into a physics based model (Fu, p. 3 left col. Operating Conditions "It is known that measures such as inlet temperature (T30) and pressure (P30), shaft speed (NH) and altitude [operating parameters] define the flight condition at which the engine is operating, and thus the TGT profile [a physics based model]. As a consequence these measures are included as inputs of the monitoring model in order to let the monitoring model be robust to operating conditions variations." In light of spec. in para. [0117], a physics-based model is configured to model engine performance, or in para. [0044], a physics-based is a  thermodynamic model of an engine, Fu teaches using steady state data to model engine health or performance through TGT profile, and Fu also teaches TGT profile is based on data from a lean burn engine, a thermodymanic engine.; also see 112 (a) issues)
(iii) receiving, by the one or more computing devices, at least one first performance indicator as an output of the physics based model; (Fu, p. 5 left col. "In our EHM system configuration TGT profile model [physics based model] is only one of several monitoring subsystems. Its prediction error is trended over time and diagnosed together with information from other subsystems to assess engine health. The use of the model output as a trended parameter [performance indicator as an output] allows an additional layer of robustness to be incorporated and for the prediction error to be compared against similar engines across the fleet.")
… (vi) determining an error delta value between the at least one first performance indicator and the at least one second performance indicator; and (Fu, p. 5 left col., section Model Training, "Regardless of model formation, the regression model training is essentially an optimization problem of minimizing the following error function from a finite set of data: E(W)=1/2∥f(X, W)−y∥^2,(3)… In the case of regularized neural network, a regularized error function is used: E~(W)=E(W)+ρ2WTW,(4)"; f(X, W)−y is the error delta, f(X, W) is the output of NN model (second performance indicator), and y is the target value (first performance indicator).))
… (vii) adjusting the neural network model based on the error delta value, the adjusted neural network model producing an output approximating the steady-state performance of the turbine engine. (Fu, p.4 "a multilayer perceptron (MLP) type of neural network broadly based on a legacy study of an aero-derivative industrial engine [5] is used for comparison. As a representative nonlinear model, a neural network can approximate any nonlinear continuous function to any extent of accuracy... Strategies for determining appropriated hyper-parameters for both polynomial and MLP model are elaborated in the framework of modelling."; p. 5 left col., section Model Training, "Regardless of model formation, the regression model training is essentially an optimization problem of minimizing the following error function from a finite set of data: E(W)=1/2∥f(X, W)−y∥^2,(3)… In the case of regularized neural network, a regularized error function is used: E~(W)=E(W)+ρ2WTW,(4)"; p. 5 right col "... weights of MLP) are to be trained individually based on data from each engine."; training weights of a NN model or optimizing a NN model is adjusting the NN model, which is based on error delta in E(W).)

	Both Fu and Kong teach: A method for approximating a steady-state performance of a turbine engine, the method comprising: (Kong, p. 108 "Engine performance modeling with the generated component maps using SIMULINK was carried out, and steady state performance analysis was performed at various operating conditions.")
(i) receiving, by one or more computing devices, a first data set comprised of one or more operating parameters indicative of operating conditions of the turbine engine during operation; (Kong, p. 2 "Fault and test databases for building the NN were obtained at various off-design operation conditions such as flight altitude, flight Mach number and gas generator rotational speed. [data set comprised of operating parameters]"; p. 6 "Table 3. Operating range for learning data set acquisition... Gas generator rpm... Altitude... Flight Mach No")
(vi) determining an error delta value between the at least one first performance indicator and the at least one second performance indicator; and (Kong, p. 106 "The error between the network output Y [e.g. second performance indicator] and the target value Ti [e.g. first performance indicator]... RMS_error = √ (Σ(yi-Ti)^2/n)";  Ti is the first performance indicator, Y or yi is the second performance indicator, and RMS error is the error delta between Ti and yi, i.e. (yi-Ti).)

Fu does not teach, but Kong teaches: … (iv) inputting, by the one or more computing devices, at least a portion of the at least one first performance indicator into a neural network model; (Kong, p. 106 "The error between the network output Y and the target value Ti [e.g. first performance indicator]... RMS_error = √ (Σ(yi-Ti)^2/n)"; p. 101 "Input vectors and corresponding target vectors were used to train a network until it can approximate a function..."; see above 112(a) issue, in order to train neural network, Ti is used in the RMS error as target outputs, i.e. Ti/performance indicator is inputted into the neural network model. Under BRI, the limitation is interpreted as performance indicators are part of training data set as the target cycle deck outputs, and the whole training data are used and inputted to a neural network model for training.)
(v) receiving, by the one or more computing devices, at least one second performance indicator as an output of the neural network model; (Kong, p. 105 "The error between the network output Yi [e.g. second performance indicator, output of NN] and the target value Ti...")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Fu to incorporate the teachings of Kong by including the diagnose analysis using the NN model at various off-design point operating conditions. Doing so would satisfactorily detect the performance degradations. (Kong, p. 109 "Through the diagnose analysis using the trained NNs, it was confirmed that the proposed diagnose system can satisfactorily detect the performance degradations due to the compressor fouling due to drop in mass flow parameter and drop in isentropic efficiency, and the turbine erosion causing rise in mass flow parameter and drop in isentropic efficiency at various off-design point operating conditions.")

In regard to claim 22, reference is made to the rejection of claim 21, and further Fu teaches: wherein the neural network model is trained based at least in part on a training data set of a steady-state cycle deck. (Fu, p. 4 right col., section Data Selection "In this work, the TGT monitoring model is essentially a static regression model, so only steady state data should be selected for training [training data set of steady-state cycle deck] and testing."; p. 1 right col. "For large civil gas turbine engines an Aircraft Condition Monitoring System (ACMS) is used to acquire a series of snapshot records at key steady-state points in flight for EHM.")

In regard to claim 23, reference is made to the rejection of claim 22, and further Fu teaches: wherein the steady-state cycle deck is a physics- based model. (Fu, p. 1 "To identify deterioration of combustion performance and engine health due to the increased complexity in these lean burn fuel system, one solution is through monitoring variation in Turbine Gas Temperature (TGT) profile."; p. 4 right col., section Data Selection "In this work, the TGT monitoring model is essentially a static regression model, so only steady state data should be selected for training and testing."; "TGT profile monitoring capability is described in this section based on data from a lean burn engine demonstrator and blocked burner test... Data at steady state are extracted from the engine test data."; In light of spec. in para. [0117], a physics-based model is configured to model engine performance, or in para. [0044], a physics-based is a  thermodynamic model of an engine, Fu teaches using steady state data to model engine health or performance through TGT profile, and Fu also teaches TGT profile is based on data from a lean burn engine, a thermodynamic engine.)

In regard to claim 24, reference is made to the rejection of claim 22, and further Fu teaches: wherein the neural network model is trained based at least in part on the training data set of the steady-state cycle deck by: (Fu, p. 4 right col., section Data Selection "In this work, the TGT monitoring model is essentially a static regression model, so only steady state data should be selected for training [training data set of steady-state] and testing."; p. 1 right col. "For large civil gas turbine engines an Aircraft Condition Monitoring System (ACMS) is used to acquire a series of snapshot records at key steady-state points in flight for EHM."; p. 109 "p. 109 "In order to build the database for training the proposed BPNN (Back Propagation Neural Network) method [NN model is trained based on the training data set], performance degradation data were obtained by performance simulation using virtually implanted performance degradations...") 
… training, by the one or more computing devices, the neural network model based at least in part on an error delta that describes a difference between the output of the neural network model and a cycle deck output that corresponds to the one or more cycle deck inputs being inputted into the neural network model. (Fu, p.4 "a multilayer perceptron (MLP) type of neural network broadly based on a legacy study of an aero-derivative industrial engine [5] is used for comparison. As a representative nonlinear model, a neural network can approximate any nonlinear continuous function to any extent of accuracy... Strategies for determining appropriated hyper-parameters for both polynomial and MLP model are elaborated in the framework of modelling."; p. 5 left col., section Model Training, "Regardless of model formation, the regression model training is essentially an optimization problem of minimizing the following error function from a finite set of data: E(W)=1/2∥f(X, W)−y∥^2,(3) … In the case of regularized neural network, a regularized error function is used: E~(W)=E(W)+ρ2WTW,(4)"; p. 5 right col "... weights of MLP) are to be trained individually based on data from each engine."; f(X, W)−y is the error delta, f(X, W) is output of the NN model , and y is the cycle deck output corresponds to cycle deck inputs X.)
Fu does not teach, but Kong teaches: inputting, by the one or more computing devices, at least a portion of the training data set into the neural network model, the training data set indicative of steady-state operating conditions of the turbine engine during operation, (Kong, p. 105 "The proposed FFBP Neural network is composed of a single hidden layer feed forward back propagation neural network with 7 input measurement parameter changes [e.g. inputting training data to NN]... 195 learning data sets were considered in this study... ";  p. 108 "Engine performance modeling with the generated component maps using SIMULINK was carried out, and steady state performance analysis was performed at various operating conditions.")
the training data set comprised of one or more cycle deck inputs and one or more cycle deck outputs of the steady-state cycle deck, (Kong, p. 101 "Fault and test databases [training data set] for building the NN were obtained at various off-design operation conditions such as flight altitude, flight Mach number and gas generator rotational speed."; p. 105 "The proposed FFBP Neural network is composed of a single hidden layer feed forward back propagation neural network with 7 input measurement parameter changes [cycle deck inputs] and 6 output component performance parameter changes [cycle deck outputs]... Seven measured parameters changes of the PW206C engine were considered they include: ΔSHP, ΔMF, ΔPT2, ΔTT2, ΔPT4, ΔTT4 and ΔPT5 and 6 performance parameters listed as mass flow parameter changes and isentropic efficiency changes of compressor, compressor turbine and power turbine (i.e ΔMFPco, Δnco, ΔMFPct, Δnct, ΔMFPp1 and Δnpt...") each of the one or more cycle deck outputs corresponding to the one or more cycle deck inputs; (Kong, p. 101 "Input vectors and corresponding target vectors were used to train a network until it can approximate afunction...")
receiving, by the one or more computing devices, one or more performance indicators of the turbine engine as an output of the neural network model, and (Kong, p. 105 "The proposed FFBP Neural network is composed of a single hidden layer feed forward back propagation neural network with 7 input measurement parameter changes and 6 output component performance parameter changes [output of NN]... 6 performance parameters listed as mass flow parameter changes and isentropic efficiency changes of compressor, compressor turbine and power turbine (i.e ΔMFPco, Δnco, ΔMFPct, Δnct, ΔMFPp1 and Δnpt...")
The rationale for combining the teachings of Fu and Kong is the same as set forth in the rejection of claims 21.

In regard to claim 25, reference is made to the rejection of claim 21, and further Fu teaches: wherein the one or more operating parameters include at least one of: a fan speed, an altitude, an ambient temperature, and a Mach number. (Fu, p. 3 left col. section Operating Conditions "It is known that measures such as inlet temperature (T30) and pressure (P30), shaft speed (NH) and altitude [e.g. operating parameters] define the flight condition at which the engine is operating, and thus the TGT profile.")
Both Fu and Kong teach: wherein the one or more operating parameters include at least one of: a fan speed, an altitude, an ambient temperature, and a Mach number. (Kong, p. 106 "The second step involve modifying the initial component characteristic considering component behavior at varying flight Mach number, altitude and atmospheric temperature using G.A (genetic Algorithms)."; p. 105 "Seven measured parameters changes of the PW206C engine were considered they include: ΔSHP, ΔMF, ΔPT2, ΔTT2, ΔPT4, ΔTT4 [temperature] and ΔPT5 )
The rationale for combining the teachings of Fu and Kong is the same as set forth in the rejection of claims 21.

In regard to claim 27, reference is made to the rejection of claim 21, and further Fu teaches: wherein the at least one first performance indicator and the at least one second performance indicator include at least one of: a mass flow, one or more station temperatures, one or more station pressures, and a core speed. (Kong, p. 105 "The proposed FFBP Neural network is composed of a single hidden layer feed forward back propagation neural network with 7 input measurement parameter changes and 6 output component performance parameter changes... 6 performance parameters listed as mass flow parameter changes and isentropic efficiency changes of compressor, compressor turbine and power turbine (i.e ΔMFPco, Δnco, ΔMFPct, Δnct, ΔMFPp1 and Δnpt...")
The rationale for combining the teachings of Fu and Kong is the same as set forth in the rejection of claims 21.

In regard to claim 30, Fu teaches: A method for training a neural network model configured to approximate a steady state performance of a turbine engine, the method comprising: (Fu, p. 4 right col., section Data Selection "In this work, the TGT monitoring model is essentially a static regression model, so only steady state data should be selected for training and testing."; p. 4 right col., section Model Selection "To verify whether the precision of prediction can be improved... a multilayer perceptron (MLP) type of neural network broadly based on a legacy study of an aero-derivative industrial engine [5] is used for comparison. As a representative nonlinear model, a neural network can approximate any nonlinear continuous function to any extent of accuracy."; p. 1 right col. "For large civil gas turbine engines an Aircraft Condition Monitoring System (ACMS) is used to acquire a series of snapshot records at key steady-state points in flight for EHM."; NN is trained using steady state data to approximate the performance of turbine engine.)
(i) receiving, by one or more computing devices, a training data set (i) being indicative of steady-state operating conditions of the turbine engine during operation and (Fu, p. 4 right col., section Data Selection "In this work, the TGT monitoring model is essentially a static regression model, so only steady state data should be selected for training [training data set of steady-state] and testing."; p. 1 right col. "For large civil gas turbine engines an Aircraft Condition Monitoring System (ACMS) is used to acquire a series of snapshot records at key steady-state points in flight for EHM.") (Fu, p. 1 right col. "Ultimately the implementation of an EHM system increases asset availability and readiness while supporting safe operation. The EHM system uses a range of on-board sensors to record key technical parameters such as pressure, temperature, shaft speed and vibration level during engine operation. For large civil gas turbine engines an Aircraft Condition Monitoring System (ACMS) is used to acquire a series of snapshot records in flight for EHM"; the implementation of an EHM system or ACMS is computing device.)
… (iii) receiving, by the one or more computing devices, at least one first performance indicator as an output of a physics based model; (Fu, p. 5 left col. "In our EHM system configuration TGT profile model [physics based model] is only one of several monitoring subsystems. Its prediction error is trended over time and diagnosed together with information from other subsystems to assess engine health. The use of the model output as a trended parameter [performance indicator as an output] allows an additional layer of robustness to be incorporated and for the prediction error to be compared against similar engines across the fleet."; In light of spec. in para. [0117], a physics-based model is configured to model engine performance, or in para. [0044], a physics-based is a  thermodynamic model of an engine, Fu teaches using steady state data to model engine health or performance through TGT profile, and Fu also teaches TGT profile is based on data from a lean burn engine, a thermodymanic engine.)
… (vi) determining an error delta value between the at least one first performance indicator and the at least one second performance indicator; and (Fu, p. 5 left col., section Model Training, "Regardless of model formation, the regression model training is essentially an optimization problem of minimizing the following error function from a finite set of data: E(W)=1/2∥f(X, W)−y∥^2,(3) … In the case of regularized neural network, a regularized error function is used: E~(W)=E(W)+ρ2WTW,(4)"; f(X, W)−y is the error delta, f(X, W) is the output of NN model (second performance indicator), and y is the target value (first performance indicator).))
(vii) adjusting the neural network model based on the error delta value, the adjusted neural network model producing an output approximating the steady-state performance of the turbine engine. (Fu, p.4 "a multilayer perceptron (MLP) type of neural network broadly based on a legacy study of an aero-derivative industrial engine [5] is used for comparison. As a representative nonlinear model, a neural network can approximate any nonlinear continuous function to any extent of accuracy... Strategies for determining appropriated hyper-parameters for both polynomial and MLP model are elaborated in the framework of modelling."; p. 5 left col., section Model Training, "Regardless of model formation, the regression model training is essentially an optimization problem of minimizing the following error function from a finite set of data: E(W)=1/2∥f(X, W)−y∥^2,(3) … In the case of regularized neural network, a regularized error function is used: E~(W)=E(W)+ρ2WTW,(4)"; p. 5 right col "... weights of MLP) are to be trained individually based on data from each engine."; training weights of a NN model or optimizing a NN model is adjusting the NN model, which is based on error delta in E(W).)

Both Fu and Kong teach: (vi) determining an error delta value between the at least one first performance indicator and the at least one second performance indicator; and (Kong, p. 106 "The error between the network output Y [e.g. second performance indicator] and the target value Ti [e.g. first performance indicator]... RMS_error = √ (Σ(yi-Ti)^2/n)";  Ti is the first performance indicator, Y or yi is the second performance indicator, and RMS error is the error delta between Ti and yi, i.e. (yi-Ti).)

Fu does not teach, but Kong teaches: … (ii) comprised of one or more cycle deck inputs and one or more cycle deck outputs of a steady-state cycle deck, (Kong, p. 101 "Fault and test databases [training data] for building the NN were obtained at various off-design operation conditions such as flight altitude, flight Mach number and gas generator rotational speed."; p. 105 "The proposed FFBP Neural network is composed of a single hidden layer feed forward back propagation neural network with 7 input measurement parameter changes [cycle deck inputs] aand 6 output component performance parameter changes [cycle deck outputs]... Seven measured parameters changes of the PW206C engine  were considered they include: ΔSHP, ΔMF, ΔPT2, ΔTT2, ΔPT4, ΔTT4 and ΔPT5 and 6 performance parameters listed as mass flow parameter changes and isentropic efficiency changes of compressor, compressor turbine and power turbine (i.e ΔMFPco, Δnco, ΔMFPct, Δnct, ΔMFPp1 and Δnpt..."; p. 108 "... steady state performance analysis was performed at various operating conditions."; also see Fig. 7 and 8 (Y-T/t*100); T is the target outputs/cycle deck outputs.) each of the one or more cycle deck outputs corresponding to the one or more cycle deck inputs; (Kong, p. 101 "Input vectors and corresponding target vectors were used to train a network until it can approximate a function...")
(ii) inputting, by the one or more computing devices, at least a portion of the training data set into the neural network model; (Kong, p. 105 "The proposed FFBP Neural network is composed of a single hidden layer feed forward back propagation neural network with 7 input measurement parameter changes [e.g. inputting training data to NN]... 195 learning data sets were considered in this study... Seven measured parameters changes of the PW206C engine were considered they include: ΔSHP, ΔMF, ΔPT2, ΔTT2, ΔPT4, ΔTT4 and ΔPT5"; p. 101 "Input vectors and corresponding target vectors were used to train a network until it can approximate a function...")
… (iv) inputting, by the one or more computing devices, at least a portion of the at least one first performance indicator into the neural network model; (Kong, p. 106 "The error between the network output Y and the target value Ti [e.g. first performance indicator]... RMS_error = √ (Σ(yi-Ti)^2/n)"; p. 101 "Input vectors and corresponding target vectors were used to train a network until it can approximate a function..."; see above 112(a) issue, in order to train neural network, Ti is used in the RMS error as target outputs, i.e. Ti/performance indicator is inputted into the neural network model. Under BRI, the limitation is interpreted as performance indicators are part of training data set as the target/cycle deck outputs, and the whole training data are used and inputted to a neural network model for training.)
(v) receiving, by the one or more computing devices, at least one second performance indicator as an output of the neural network model; (Kong, p. 105 "The error between the network output Yi [e.g. second performance indicator, output of NN] and the target value Ti...")
The rationale for combining the teachings of Fu and Kong is the same as set forth in the rejection of claims 21.

In regard to claim 35, reference is made to the rejection of claim 30, and further Fu teaches: wherein the one or more cycle deck inputs are comprised of one or more operating parameters, wherein the one or more operating parameters include at least one of: a fan speed, an altitude, an ambient temperature, a Mach number, a forward air speed, a requested torque, and a requested power. (Fu, p. 3 left col. section Operating Conditions "It is known that measures such as inlet temperature (T30) and pressure (P30), shaft speed (NH) and altitude [e.g. operating parameters] define the flight condition at which the engine is operating, and thus the TGT profile.")
Both Fu and Kong teach: wherein the one or more cycle deck inputs are comprised of one or more operating parameters, wherein the one or more operating parameters include at least one of: a fan speed, an altitude, an ambient temperature, a Mach number, a forward air speed, a requested torque, and a requested power. (Kong, p. 106 "The second step involve modifying the initial component characteristic considering component behavior at varying flight Mach number, altitude and atmospheric temperature using G.A (genetic Algorithms)."; p. 105 "Seven measured parameters changes of the PW206C engine were considered they include: ΔSHP, ΔMF, ΔPT2, ΔTT2, ΔPT4, ΔTT4 [temperature] and ΔPT5 )
The rationale for combining the teachings of Fu and Kong is the same as set forth in the rejection of claims 21.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Kong in further view of Ling (US 8068997 B2).

In regard to claim 26, reference is made to the rejection of claim 21, and Fu and Kong do not teach, but Ling teaches: wherein the turbine engine is mounted to or integral with a rotorcraft, and wherein the one or more operating parameters include at least one of: a forward air speed, a requested torque, and a requested power. (Ling Col. 5 ln. 35, "For example, in the case where the engine 100 is installed in a helicopter [a rotorcraft], the phase compensated engine performance data are stored in the storage bins 128 during each flight… As FIG. 2 depicts, after each flight the phase compensated engine performance data stored during that flight are used to generate a performance characteristic curve representative of the steady state relationship between the first and second engine parameters… representative of the steady state relationship between power turbine inlet temperature (T45) and engine torque (Qc)."; clm. 12, "the second engine parameter is engine torque;")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Fu and Kong to incorporate the teachings of Ling by including characteristic/empirical deterioration models.  Doing so would allow the models to be used in various post-flight data trending analyses and/or various prognostic health monitoring (PHM) analyses 214. (Ling, Col. 6 "this performance characteristic curve 212 is used during the next flight. The performance characteristic/empirical deterioration models may also be used in various post-flight data trending analyses and/or various prognostic health monitoring (PHM) analyses 214.")

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Kong in further view of Parthasarathy (US 20070005527 A1).

In regard to claim 28, reference is made to the rejection of claim 21, and Fu and Kong do not teach, but Parthasarathy teaches: wherein after receiving the at least one second performance indicator of the turbine engine as the output of the neural network model, the method further comprises: (Parthasarathy, [0021] "the system identification mechanism 102 uses a dynamic neural network to create the reduced component model 106"; [0037] The resulting trained neural network is the reduced component model. Thus, a dynamic neural network can be used to create the reduced component model... the reduced model will output either the critical location temperature or stress, which can then be used to generate a remaining life estimate of the turbine engine components."; the reduced model is a NN model outputting data/performance indicator.)
providing, by the one or more computing devices, the at least one second performance indicator to a damage model. (Parthasarathy, [0023] "Turning now to FIG. 2, a lifing system 200 is illustrated schematically. The lifing system 200 uses the reduced component model 106, along with an engine performance model 201 and a stress cycle model 202 to effectively and accurately calculate a remaining life estimate 206 for the component of interest."; [0026] "The stress cycle model 202 thus receives the component parameters from the reduced component model 106 and calculates the remaining life estimate of the component."; in light of spec. [0043] The generated or outputted performance indicators can then be used for data analytics and input into other models, such as e.g., a damage model, a deterioration model, and/or a lifing model. Therefore, a stress cycle model calculating a remaining life is a damage model.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Fu and Kong to incorporate the teachings of Parthasarathy by including the lifing system including the reduced component model, along with a stress cycle model. Doing so would allow the system to accurately calculate the remaining life estimate of the component. (Parthasarathy, [0023] "The lifing system 200 uses the reduced component model 106, along with an engine performance model 201 and a stress cycle model 202 to effectively and accurately calculate a remaining life estimate 206 for the component of interest.")

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Kong in further view of Vian (US 20070227246 A1).

In regard to claim 29, reference is made to the rejection of claim 21, and Fu and Kong do not teach, but Vian teaches: wherein the turbine engine is mounted to or integral with an aircraft, and (Vian, [0056] "In yet another embodiment shown in FIG. 7B, the computer 702, data acquisition component 712, communications links 716 and 718, and auxiliary output device 726 are implemented within the test article environment 750, such as in the engine compartment or other on-board aircraft locations. The benefits of such an on-board implementation lies in the ability to provide timely engine unbalance information to aircraft operators and maintainers either on-board, or in the near vicinity of the aircraft, in addition to the afore described advantages of non-linear engine vibrational data analysis.")
wherein after receiving the at least one second performance indicator of the turbine engine as the output of the neural network model, the method further comprises: providing, by the one or more computing devices, the at least one second performance indicator to a vehicle computing device located onboard the aircraft. (Vian, [0054] "The computer 702 [a vehicle computing device located onboard the aircraft, see Fig. 7B] may be configured to perform the above-described methods of analyzing the vibrational data or training the neural network inverse model."; [0007] "The neural network inverse model then establishes a relationship between the vibrational data from the plurality of locations and an unbalance condition of the engine, and outputs diagnostic information from the neural network inverse model, the diagnostic information indicating the unbalance condition of the engine.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Fu and Kong to incorporate the teachings of Vian by including on-board implementation. Doing so would provide timely engine unbalance information to aircraft operators. (Vian, [0056] "The benefits of such an on-board implementation lies in the ability to provide timely engine unbalance information to aircraft operators and maintainers either on-board, or in the near vicinity of the aircraft, in addition to the afore described advantages of non-linear engine vibrational data analysis.")

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Kong in further view of Rose (US 6128609 A).

In regard to claim 31, reference is made to the rejection of claim 30, and Fu and Kong do not teach, but Rose teaches: wherein after training, the method is repeated at least until the error delta value is about within a threshold percentage. (Rose Col. 6 ln. 11, See FIG. 4, "In a step 308, the network trainer 203 computes a difference (ERRactual) between the desired network's desired output OUTdesired and the network's actual output OUTactual"; Col. 7, "sufficient local convergence is declared if the error is less ERRactual than 10 percent ( or some other threshold) of its previous value using the same data point t.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Fu and Kong to incorporate the teachings of Rose by including the Err_actual with threshold percentage. Doing so would allow the network trainer to use the threshold to determine sufficient local convergence. (Rose, Col. 7, "The network trainer... determines sufficient local convergence is declared if the error is less ERRactual than 10 percent ( or some other threshold) of its previous value using the same data point t.")

In regard to claim 32, reference is made to the rejection of claim 31, and Fu and Kong do not teach, but Rose teaches: wherein the threshold percentage is plus or minus one (1) percent. (Rose Col. 7 ln. 37, "sufficient local convergence is declared if the error is less ERRactual than 10 percent ( or some other threshold) of its previous value using the same data point t.")
The rationale for combining the teachings of Fu, Kong and Rose is the same as set forth in the rejection of claims 31.

In regard to claim 33, reference is made to the rejection of claim 30, and Fu teaches: wherein after training, the method further comprises: receiving, by the one or more computing devices, a validation data set indicative of steady-state operating conditions of the turbine engine during operation, (Fu, p. 4 right col., section Data Selection "In this work, the TGT monitoring model is essentially a static regression model, so only steady state data should be selected for training and testing [validation data set of steady-state]."; p. 1 right col. "For large civil gas turbine engines an Aircraft Condition Monitoring System (ACMS) is used to acquire a series of snapshot records at key steady-state points in flight for EHM.") 
… determining, by the one or more computing devices, an error delta that describes a difference between the output of the neural network model and a cycle deck output that corresponds to the one or more cycle deck inputs of the validation data set input into the neural network model; and (Fu, p. 5 left col., section Model Training, "Regardless of model formation, the regression model training is essentially an optimization problem of minimizing the following error function from a finite set of data: E(W)=1/2∥f(X, W)−y∥^2,(3) … In the case of regularized neural network, a regularized error function is used: E~(W)=E(W)+ρ2WTW,(4)"; f(X, W)−y is the error delta, f(X, W) is the output of NN model (second performance indicator), and y is the target value (first performance indicator).))
Both Fu and Kong teach: … determining, by the one or more computing devices, an error delta that describes a difference between the output of the neural network model and a cycle deck output that corresponds to the one or more cycle deck inputs of the validation data set input into the neural network model; and (Kong, p. 106 "The error between the network output Y [e.g. second performance indicator] and the target value Ti [e.g. first performance indicator]... RMS_error = √ (Σ(yi-Ti)^2/n)";  Ti is the first performance indicator, Y or yi is the second performance indicator, and RMS error is the error delta between Ti and yi, i.e. (yi-Ti).)

Fu does not teach, but Kong teaches: the validation data set comprised of the one or more cycle deck inputs and the one or more cycle deck outputs of the steady-state cycle deck, (Kong, p. 101 "Fault and test databases [validation data set] for building the NN were obtained at various off-design operation conditions such as flight altitude, flight Mach number and gas generator rotational speed."; p. 105 "The proposed FFBP Neural network is composed of a single hidden layer feed forward back propagation neural network with 7 input measurement parameter changes [cycle deck inputs] and 6 output component performance parameter changes [cycle deck outputs]... Seven measured parameters changes of the PW206C engine  were considered they include: ΔSHP, ΔMF, ΔPT2, ΔTT2, ΔPT4, ΔTT4 and ΔPT5 and 6 performance parameters listed as mass flow parameter changes and isentropic efficiency changes of compressor, compressor turbine and power turbine (i.e ΔMFPco, Δnco, ΔMFPct, Δnct, ΔMFPp1 and Δnpt..."; p. 108 "... steady state performance analysis was performed at various operating conditions."; also see Fig. 7 and 8 (Y-T/t*100); T is the target outputs/cycle deck outputs.) each of the one or more cycle deck outputs corresponding to the one or more cycle deck inputs; (Kong, p. 101 "Input vectors and corresponding target vectors were used to train a network until it can approximate afunction...")
inputting, by the one or more computing devices, at least a portion of the one or more cycle deck inputs of the validation data set into the neural network model; (Kong, p. 105 "The proposed FFBP Neural network is composed of a single hidden layer feed forward back propagation neural network with 7 input measurement parameter changes [e.g. inputting training data to NN]... 195 learning data sets were considered in this study... Seven measured parameters changes of the PW206C engine were considered they include: ΔSHP, ΔMF, ΔPT2, ΔTT2, ΔPT4, ΔTT4 and ΔPT5"; p. 101 "Input vectors and corresponding target vectors were used to train a network until it can approximate a function...")
receiving, by the one or more computing devices, one or more performance indicators of the turbine engine as an output of the neural network model; (Kong, p. 105 "The error between the network output Yi [e.g. performance indicator, output of NN] and the target value Ti...")

The rationale for combining the teachings of Fu and Kong is the same as set forth in the rejection of claims 30.

Fu and Kong do not teach, but Rose teaches: determining, by the one or more computing devices, whether the error delta that describes the difference between the output of the neural network model and the cycle deck output that corresponds to the one or more cycle deck inputs is about within a threshold percentage. (Rose Col. 6 ln. 11, See FIG. 4, "In a step 308, the network trainer 203 computes a difference (ERRactual) between the desired network's desired output OUTdesired and the network's actual output OUTactual"; Col. 7 ln. 37, "sufficient local convergence is declared if the error is less ERRactual than 10 percent ( or some other threshold) of its previous value using the same data point t.")
The rationale for combining the teachings of Fu, Kong and Rose is the same as set forth in the rejection of claims 31.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Kong in further view of Meng (US 20030200189 A1).
In regard to claim 34, reference is made to the rejection of claim 21, and Fu doesn’t teach, but Kong teaches: wherein the neural network model further comprises an input layer, a hidden layer comprising one or more hidden layer nodes, and an output layer; and (Kong, p. 104 "A typical feed forward network is the Multi-Layer Perception (MLP) composed of three layers, the input, hidden and the output layer. Each layer is made of a set of neurons.")
Fu and Kong do not teach, but Meng teaches: wherein, if the error delta value is not about within the threshold percentage, the method further comprises: (Meng [0028] "The method may further include monitoring a model accuracy of the neural net model while the neural net model is used on-line, and adaptively updating the neural net model, if the model accuracy of the neural net model is below a predetermined threshold [not within a threshold percentage].")
adjusting, by the one or more computing devices, a number of the one or more hidden layer nodes. (Meng [0028], "The adaptive update may include incrementally adding one or more additional nodes to the neural net model, to represent new data."; [0054] "model parameters and/or structure may be updated adaptively (step S36)."; structure including layers in the net and appropriate number and connectivity of nodes ([0021]) is adjusted)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Fu and Kong to incorporate the teachings of Meng by including the neural net model generation and maintenance methodologies. Doing so would facilitate incremental and adaptive learning (Meng, [0024] "neural net model generation and maintenance methodologies which facilitate incremental and adaptive learning are needed")

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 12 bottom): “However, Rose fails to teach a physics based model that trains a neural network model such that an error delta value is determined between performance indicators which are generated as outputs of the physics model and the neural network model, respectively, and adjusting the neural network model based on the error delta value, as taught in Applicant's claim 21, for example.” 

Examiner answers: the arguments do not apply to the references (Fu and Kong) being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122                 
/YING YU CHEN/Primary Examiner, Art Unit 2125